Exhibit 10

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Loan and Security Agreement is entered into as of
June 28, 2007 (the “Amendment”), by and between COMERICA BANK (“Bank”) and
ORASURE TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement, dated
as of September 10, 2002, as amended by a First Amendment to Loan and Security
Agreement, dated as of May 23, 2003, a Second Amendment to Loan and Security
Agreement, dated as of September 12, 2003, a Third Amendment to Loan and
Security Agreement, dated as of April 21, 2004, and a Fourth Amendment to Loan
and Security Agreement, dated as of June 27, 2006 (collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined term in Section 1.1 of the Agreement is amended to read
as follows:

“Revolving Maturity Date” means June 29, 2009.

2. Section 6.2(f) of the Agreement is amended in its entirety to read as
follows:

“(f) at the time of the initial Revolving Advance and within thirty (30) days of
the end of each calendar month thereafter while there are outstanding
Obligations under the Revolving Facility, Borrower shall deliver to Bank a
Borrowing Base Certificate dated as of the end of the immediately preceding
month, signed by a Responsible Officer in substantially the form of Exhibit D
hereto, together with aged listings of accounts receivable and accounts
payable;”

 

  3. Exhibit E to the Agreement is replaced with Exhibit E attached hereto.

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

5. Borrower represents and warrants that the representations and warranties
contained in Section 5 of the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

 

1



--------------------------------------------------------------------------------

(b) a non-refundable loan fee of $5,000, which shall include all Bank Expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment;

(c) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution, delivery and performance of this
Amendment; and

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ORASURE TECHNOLOGIES, INC. By:  

/s/ Ronald H. Spair

Title:   Chief Operating Officer and Chief Financial Officer COMERICA BANK By:  

/s/ Chip Bowman

Title:   Vice President

 

2



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:    Comerica Bank - California   
Technology & Life Sciences Division    Loan Analysis Department    Five Palo
Alto Square, Suite 800    3000 El Camino Real    Palo Alto, CA 94306    Phone:
(650) 846-6820    Fax: (650) 846-6840

FROM: ORASURE TECHNOLOGIES, INC.

The undersigned authorized officer of OraSure Technologies, Inc. hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                      with all
required covenants under the Agreement, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof (except for
representations and warranties referring to a prior date which shall be true and
correct in all material respects only as of such prior date). Attached herewith
are the required documents supporting the above certification. The Officer
further certifies that these were prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANTS

  

REQUIRED

   COMPLIES Monthly Financial Statements    Quarterly within 30 days    YES   
NO Compliance Certificate    Quarterly within 30 days    YES    NO Annual (CPA
Audited) Financial Statements    FYE within 90 days    YES    NO 10-Q   
Quarterly within 5 days of SEC filing    YES    NO 10-K    Annually within 5
days of SEC filing    YES    NO A/R Aging    *    YES    NO A/P Aging    *   
YES    NO Borrowing Base Cert.    *    YES    NO A/R Audit    Initial and Annual
   YES    NO Projection    FYE within 30 days    YES    NO

--------------------------------------------------------------------------------

* At the time of the initial Revolving Advance and if there are outstanding
Obligations under the Revolving Facility, monthly within 30 days.

 

FINANCIAL COVENANTS

   REQUIRED    ACTUAL    COMPLIES

Minimum Quick Ratio

     2.00:1.00                  :1.00    YES    NO

Minimum Tangible Net Worth

   $ 41,500,000    $                         YES    NO

Minimum Liquidity*

   $ 25,000,000    $                         YES    NO

--------------------------------------------------------------------------------

* Including $             of cash, cash equivalents and short-term investments
($15,000,000 minimum)

Please Enter Below Comments Regarding Covenant Violations:

On behalf of Borrower, the Officer further acknowledges that at any such time as
Borrower is out of compliance with any of the terms set forth in the Loan
Agreement, including, without limitation, any of the financial covenants,
Borrower cannot receive any advances.

 

ORASURE TECHNOLOGIES, INC.

       

 

     BANK USE ONLY

Authorized Signer

               Rec'd by:   

 

Name:

 

 

     Date:   

 

       Reviewed by:   

 

Title:

 

 

     Date:   

 

       Financial Compliance Status:    YES / NO

 

3